Per Curiam,
The lease from the appellees to the appellants’ decedent, dated November 18, 1896, was for eight years, and gave him the right to purchase the leased property at a stipulated sum “at any time within five years” from the date of the lease. This right he failed to exercise. The lease was renewed, from time to time, “under the same conditions,” but only as a lease, for the right or option to purchase had died on November 18, 1901, and was not revived in any of the renewals. The learned trial judge correctly so held in entering the nonsuit in this action, brought by the executors of the deceased to recover damages for the refusal of the appellees to convey the leased property to them, upon their demand made more than sixteen years after the expiration of the right given to their decedent to purchase.
The assignments of error are overruled and the judgment is affirmed.